Ekwall, Judge:
These are collector’s appeals for reappraisement filed under authority of section 501 of the Tariff Act of 1930, as amended by section 16 (b) of the Customs Administrative Act of 1938, involving the value of importations of hard candy from Cuba. Three appeals have been consolidated. All of the merchandise was invoiced at $0.18 per pound. That involved in reappraisement 155387-A was entered and appraised at $0.14 plus tax of 2% per centum. That covered by reappraisement 155507-A was entered at $0.14 per pound plus packing ($250), plus 2% per centum tax on invoice value ($148.50) and appraised at $0.14 per pound packed. In reappraisement 155508-A the entered value was $0.14 per pound plus 2% per centum tax ($38.50) and the appraised value $0.14 per pound packed.
When first called for hearing there was no appearance on the part of the defendant and the cases were submitted on the part of the Government. On motion duly filed this submission was set aside and the cases restored to the calendar. At the second hearing there was no appearance on the part of the defendant, and the Government attorney stated that he had discussed the case with the defendant who informed him that his attorney would get in touch with Government counsel, but up to the time of hearing nothing further had been heard from said defendant. Government counsel then submitted the case upon two special agents’ reports, with a statement that the collector asked that the value be found to be “18 cents a pound f. o. b. Havana, which is equal to the invoice price.”
An examination of these reports discloses that there was some question as to whether the consular invoice involved in reappraisement 155387-A met the legal requirements of the customs service. However, that question was not raised at the hearing and is not before us.
From an examination of the reports in evidence it is apparent that the proper dutiable value is $0.18 per pound, net weight, f. o. b. Havana, which represents the export value as defined in section 402 (d) of the Tariff Act of 1930, and I so find.
Judgment will be rendered accordingly.